                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00347-WYD-STV

PAUL M. GEORGOPULOS,

       Plaintiff,

v.


PPM CAPITAL, INC.,

       Defendant.

______________________________________________________________________________

               PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT
______________________________________________________________________________

To the Clerk of the U.S. District Court for the District of Colorado

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Paul M.

Georgopulos, requests that the Clerk enter the default of Defendant, PPM Capital, Inc., for failure

to plead or otherwise defend as provided by the Federal Rules of Civil Procedure as appears from

the affidavit of Marwan R. Daher, Esq. attached hereto.



Dated: May 31, 2019                          Respectfully submitted,

                                             s/ Marwan R. Daher
                                             Marwan R. Daher, Esq. # 6325465
                                             Counsel for Plaintiff
                                             Sulaiman Law Group, Ltd.
                                             2500 South Highland Avenue, Suite 200
                                             Lombard, Illinois 60148
                                             (630) 568-8181 (phone)
                                             (630) 575-8188 (fax)
                                             mdaher@sulaimanlaw.com
                                CERTIFICATE OF SERVICE

       The undersigned, one of the attorneys for Plaintiff, certifies that on May 31, 2019, he
caused a copy of the foregoing PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT, to be
served by U.S. Certified mail, postage prepaid to:

                                       PPM Capital, Inc.
                                      Eugene J. Paladino
                                      31 Shepard Avenue
                                   Kenmore, New York 14217

                                                    Respectfully submitted,

                                                    s/ Marwan R. Daher
                                                    Marwan R. Daher, Esq. # 6325465
